Title: To George Washington from Marinus Willett, 4 January 1782
From: Willett, Marinus
To: Washington, George


                  
                     Sir
                     Albany 4th Jany 1782
                  
                  I am told the army is to receive another change And it is said their are to be no longer particular regiments belonging to particular States But that the regiments are all to be the regiments of the united states of America, And to be recruited indisscriminatly throughout the whole of the American states.  Your excellency is sufficiently acquainted with my fondness for the service—And I wish you to believe that however vain it may appear for me to declare myself of the opinion that I can procure as many recruits as any man in this state of New York this declaration proceeds as far as I know myself from a Candid heart.  I have the honor to be your excellencies most obedient and very humble servant
                  
                     Marinus Willett
                     
                  
               